Order entered April 9, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00342-CV

                             RICHARD J. MALOUF, Appellant

                                              V.

                          SHAMOUN & NORMAN, LLP, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-18-07224

                                          ORDER
        Before the Court is the April 3, 2019 motion of attorneys Stephanie D. Curtis and Mark

Castillo with Curtis / Castillo PC to withdraw as counsel for appellant. By opinion and judgment

dated April 9, 2019, the Court dismissed this appeal. Accordingly, we DENY the motion as

moot.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE